 In the Matter of COLONIAL SUGARS COMPANY, GRAMERCY REFINERYandUNITED 'SUGAR WORKERS LOCAL INDUSTRIAL UNION, AFFILIATEDWITH CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-3492.-DecidedMarch 4, 1942Jurisdiction:sugar refining industry.Investigation and Certification of Representatives:existence of question : refusalto bargain with the union until the Board certified that the union was dulydesignated by a majority of its employees in an appropriate collective bargain-ing unit; election necessary.Unit Appropriate for CollectiveBargaining:all production and maintenance em-ployees, including weighers in the wash plant, liquor runners in the charhouse, defecator men in the defecator house, sugar boilers on the pan floor,drum men in the granulators, production clerks in the packing department,the bag clerk in the packing department, checkers in the shipping department,clerks in the materials and supplies storeroom, and dynamo operators in theelectrical department, but excluding employees listed as foremen and assistantforemen on the Company's "Classification of Employees", deputies, deputizedwatchmen, assistant chemists, bench chemists, yardmen working as domestics,employees of the Company store, employees who work exclusively in connec-tion with the swimming pool of the Company, sack sewers who are temporarilyemployed by the Company, extra raw sugar stackers, the warehouseman inthe shipping department, the checker in the river loading department, shiftcheckers in the shipping department, house engineers in the engineeringdepartment-process, river pump men, and water purification plant employees.Mr. Charles Payne Fenner, Jr.,ofNew Orleans, La., for theCompany.Mr. John Bouche,of New Orleans, La., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 12, 1941, United Sugar Workers Local IndustrialUnion,' affiliated with Congress of Industrial Organizations, herein'The Union was. so described in the petitionThe record, however, shows that thelocal involved is Local Industrial Union, No.1167, which was chartered on November25, 1941.39 N. L. It. B., No. 75.417 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled the Union, filed with the Regional Director for the FifteenthRegion (New Orleans, Louisiana), a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Colonial Sugars Company, at its Gramercy, Louisiana,refinery, herein called the Company, and requesting an. investigation,and certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 19, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules and'Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 23, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union. , Pursuant to notice, a hearing was held on February 2,1942, at New Orleans, Louisiana, before C. Paul Barker, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union appeared by counsel or their representatives andparticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.During the course of the hearingthe Trial Examiner made several rulings on motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the-following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColonial Sugars Company, a subsidiary of The Cuban-AmericanSugar Company, of New York, is a New Jersey corporation engagedin the operation of a sugar refinery at Gramercy, Louisiana.Theraw materials used in the operation of the refinery consist of centrif-ugal sugars, of which, in the last 6 months of 1941, approximately5 percent came from the State of Louisiana and the balance fromoutside the United States, largely from Cuba.The finished productsof the Company consist of refined sugars and final blackstrap molasses.The average capacity of the refinery is approximately 320 millionpounds of sugar annually.During the last 6 months of 1941 approxi-mately 94 percent of the finished products were shipped outside theState of Louisiana.The Company does not contest the Board'sjurisdiction. `COLONIAL SUGARS COMPANY"419-II.THE ORGANIZATION INVOLVEDUnited Sugar Workers Local Industrial, Union, No. 1167, affiliatedwith Congress of Industrial Organizations, is, a labor organizationadmitting to membership employees of the Company.III.THE,QUESTION CONCERNING REPRESENTATIONThe Company will not bargain with the Union until the Boardcertifies that the Union was duly designated by a majority of itsemployees in an appropriate collective bargaining unit.A statement by the Regional Director introduced into evidenceshows that the Union represents a' substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate.2We find' that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andbetween the United States and foreign countries, and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITThe parties agree that the unit appropriate for the purposes ofcollective bargaining should consist of all production and maintenanceemployees of the Company, excluding clerical and -supervisory em-ployees.The Union defines a supervisoras onewho has the authorityto hire and discharge employees; and defines a clerical employee asan office worker and not a plant clerical employee.The Company, onthe other hand, defines a supervisor as one who performs supervisorydutes,whether or not he has the authority to hire and discharge,and defines a clerical employee as one who does clerical work, whether2The RegionalDirector stated that the Union had submittedto him 345 applicationsformembership,of which 336 were datedbetween July 1, 1941 and January 31, 1942,and the remaining 9 were dated1941, with no day or month given.Three hundredseventeenof the 345applications bore apparently genuine original signatures of personswhose names were on theCompany's pay rollof November 21, 1941.The remaining 28applications bore apparently genuine original signatures,but due tothe fact that theycontained no pay-roll number or contained a number not corresponding with that onthe pay roll itself, theywen notchecked to determineif they werelisted on the pay rollofNovember21, 1941.Onthis pay, roll there were approximately 700 employees inthe unit hereinafter found to be appropriate, 420DECISIONS OF NATIONAL' LABOR RELATIONS BOARDin the office or in the plant.- In addition, the Company contendsthat employees in the water plant are in a different category fromthe production and maintenance employees, and should be excludedfrom the appropriate unit, while the Union contends that they shouldbe included.These differences lead to a dispute among the partiesover some 14 categories of employees, discussed below.The Company submitted a list entitled "Classification of Em-ployees," setting forth the categories of -employees constituting anormal working force.The parties stipulated, and we find, that thefollowing employees, should be excluded from the unit :All em-ployees listed on the "Classification" as foremen and assistantforemen,' deputies,, deputized watchmen, assistant chemists, benchchemists, yardmen working as domestics, employees - of the Com-pany store, employees who work exclusively in connection with theswimming pool of the Company, sack sewers temporarily employedby the Company, and extra raw-sugar stackers 4The parties disagree on the following classifications of, employees,theUnion contending in each case that they should be included inthe appropriate unit, and the Company contending that they shouldbe excluded.A. Weighers in the wash plantThere are 3 weighers in the wash plant, paid an hourly wage of41 cents.They weigh all incoming sugar and perform all clericalwork in connection therewith.They are responsible to the assistantsuperintendent of the plant rather than to the foreman of the washplant, and the more experienced among them occasionally act asforemen of the wash plant when necessary.On the other hand, theforeman of the wash plant keeps track of their working time, andthey are paid only for the time 'they actually work, instead of beingpaid "running time," like regular foremen.5While it appears thatthey perform no manual labor, we nevertheless consider their workas part of the process of production and shall include them-in theappropriate unit.3It was stipulated that employees so designated on this "Classification"have authorityto hire and discharge.4 Both parties agreed at the hearing that if a raw-sugar stacker'sname appears onthe Company's pay roll for six or more consecutive pay-roll periods he is-no longer tobe considered an extra raw-sugar stacker,but is to be included in the appropriate unit.Weadopt this definition.5 Regular foremen and certain other employees are paid "running time."That is, theyare listed on the pay roll at an hourly rate,but are paid for 40 hours each week, evenif the plant works less than that time or they are not present all the time the plantis in operation.The regular foremen,with one exception,are paid from 50 to 86 cents perhour, with most of them receiving approximately 57 cents COLONIAL SUGARS COMPANY421B. Liquor runners in the char houseThere are 3 liquor runners in the char house paid an hourly wageof 381/2 cents.Their duties are to see that the various kinds of liquorflowing from the char filters are distributed properly to variousparts of the char house, following the controls given them by thelaboratory.They are paid running time, like regular foremen,, arein charge of 3 or 4 men, who work on the floor with them, and actas foremen of the char house' when the regular foreman is ill oraway.On the other hand, they work in the char house and, likeother employees in this department, are responsible to the foremanof the char house.Their hourly rate is approximately the sameas that of other ordinary employees in the department, whereas theregular foreman is paid 60 cents per hour.We find that the liquorrunners are not supervisory or clerical employees, and shall includethem in the appropriate unit.-C. De f ecator men in the defecator houseThere are 3 defecator men, paid an hourly rate of 41 cents.Theyhave charge of the defecator house and the 7 other employees workingthere, since there is no foreman in this department.Their dutiesare to direct the outflowing liquors from the defecators into variouscanals, and to fill out daily reports on operations, including theoperations of the other employees in the defecator house.They arenot paid running time, are themselves answerable to the char houseforeman, and have the "power to recommend their helpers" to thechar house foreman, although the record does not show what effectsuch a recommendation would have.We find- that they are notsupervisory or clerical employees, and shall include them in theappropriate unit.D. Sugar boilers on the pan /doorThere are 6 sugar boilers, paid an hourly rate of 60 and 65 cents.They work on the pan floor, with no.foreman over them, and areresponsible directly to the assistant superintendent.If one of the 3"watchers",on the pan floor were not cooperating with the boilersthey could lay him off and discuss the matter with the managementlater.They are paid-running time.While their work is highlyskilled, it is a necessary part of the production process, their dutiesbeing to see that, the sugar comes out of the vacuum pan in theproper form as to size, hardness, and character of grain, and density 422DECISIONS OF NATIONAL LABOR, RELATIONS BOARDofmassecuite.We find that they are not supervisory or clericalemployees, and shall include them in the appropriate unit.'E. Drum men in the granulatorsThere are 3 drum men, paid an hourly rate of 41 cents. Theyare in direct charge of drying and checking the sugar, with several35-cents-an-hourmen' under them.The record does not revealwhether they actually hire and discharge these men, although themanager of the refinery testified that if one was not doing his workaccurately the drum men could discharge him and, in all likelihoodwould be sustained by the management. The drum men are notpaid running time, and the foreman of'the packing department keepstrack' of their,working time.We find that they are not supervisoryor clerical employees, and shall include them. in the appropriate unit.F. Production clerks in the packing departmentThere are 3 production clerks, paid an hourly, rate of 41 cents.They work in the packing department, reweighing all refined sugarcoming from the packing department before it goes to-the warehouse,checking as to weight, grade, and number and kind of packages.If the variance is too great they send the sugar back to the, packingdepartment.They keep certain'records and make a recapitulationat the end of the day. The packing department foreman keeps arecord of their working time, but they are responsible only to theassistant superintendent for the character of their work.We do notbelieve that the nature of their duties so differentiates them fromthe production and maintenance employees that they should be ex-eluded.We shall therefore include them in the appropriate unit.G. Bag clerk in the packing department 7There is one bag clerk, paid an hourly rate of 41 cents.He islistedwith the packing-department employees but spends approxi-mately half his time in the office.He is responsible only to theoffice, and is described as- having "full responsibility of the receipt,storage, and disbursement of refined sugar packages."His duties° SeeMatter of Godchaux Sugars,IncandSugar Workers' Union No.21934,affiliatedwith the American Federation of Labor,26'N.L. It. B. 33,in which we included sugarboilers,despite the fact that the only union taking a position on them requested theirexclusion,andMatter of Godchaux Sugars, IncandUnited Sugar Workers,Local 1124,af]lltiatedwith Congress of Industrial Organizations,36N L R B 926,\inwhichwe included sugar boilers as stipulated by the parties.7 This employee was referred to in the record by various other names.By stipulationdated February 12, 1942,the parties agreed to change his designation to "bag clerk inthe packing department," COLONIAL SUGARS COMPANY423include checking the receipt of all packages against invoices, takingsamples to see that they meet specifications, supervising the deliveryof packages from the bag room to the granulator department, andmaking a daily check of packages filled against those given outon requisitions.We are of the opinion that his duties do, not suffi-ciently differentiate the .bag clerk from the production and main-tenance employees, and we shall therefore include him in the appro-priate unit.H. Warehouseman in the skipping departmentThere is one warehouseman, paid an hourly rate ` of 47 cents.He is ' listed with the shipping department employees but is re-sponsible only to the office.His duties include auditing the ship-ping and packing departments by counting the sugar in the ware-house each day and checking it against production and shipment.He also checks production of molasses and has full supervisoryauthority, with power to hire and discharge, over intermittent crewsloading molasses.He. is paid running time.We find his dutiesto be such as to place him in the class of supervisory and clericalemployees and shall exclude him from the appropriate unit.I.Checkers in the shipping departmentThere are 3 checkers in the shipping department, paid an hourlyrate of 41 cents.They check all shipments of refined sugar asthey go to the transportation units, against copies of the orders.They also supervise the arrangement of packages in the cars, recordthe details concerning the shipments, and, together with the shipping-department foreman, sign certifications of the shipments.Theyperform similar duties with respect to shipments of bags and'scrap.They are not paid running time and are responsible to the shipping-department foreman.We find that they, are not supervisory orclerical employees, and "shall include them in the appropriate unit.J.' Checker, in the river-loading departmentThere is oi}e checker in the river-loading department, paid anhourly. rate of 41 cents.His duties appear, to be quite similar tothose of the checkers in the shipping department, except that hechecks shipments and keeps records of 'refined sugar being loadedinto barges on the river.However, the record shows that in addi-with full authority to hire and discharge the members of the crewof approximately 8 laborers who unload the trucks whenever sugar 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDis shipped by barge.For this reason we consider the checker inthe river-loading department a supervisory employee and shall ex-clude him from the appropriate unit.K. Shift checkers in the shipping departmentThere are 3 shift checkers in they shipping department, paid anhourly rate of 45 cents.They work on rotating shifts, each manspending 2 weeks out of every 6 on the day shift, when his dutiesare identical with those of the checkers listed in Section "I", above.However, each shift checker spends 4 out of 6 weeks on the othershifts, and during that time is in full charge of the warehouse andshipping department with approximately 12 men under him., Dur--irig these 4 weeks he has the regular duties of the foreman, keepshis own time and that of the men under him, and has the authorityto hire and discharge.We find that the shift checkers are super-visory employees and shall therefore exclude them from theappropriate unit.L. Clerks in the materials and supplies storeroomThere are 2 employees listed as clerks in the materials and sup-plies storeroom, paid an hourly rate of 371/2 cents.One of the twoperforms manual labor, doing the sorting and handling of the ma-terials and supplies, is not paid running time, and admittedly be-longs in the unit.The only dispute is as to the other employee,who gives out materials on requisitions, records them as they aregiven out, and fills out reports regarding the materials.While heis paid running time,, his hourly rate, 371/2 cents, is the same as theother storeroom employee.We find that. he is not sufficiently dis-tinguishable from regular production and maintenance employees,and shall therefore include both clerks in the appropriate unit.M. House engineers in the engineering department-processThere are 4 house engineers, paid an hourly rate of 561/2 cents.They supervise the mechanical side of the refinery's operations, tak-ing care of all breakdowns:They are assisted by other employeesin the engineering department-process, and keep their own time andthat of the men under them. They,are responsible only to the man-agement on the night shifts, and to the assistant engineer of theentire plant on the day shift.They are paid running time.We,find that the house engineers are not properly part of a unit of non-supervisoryproduction andmaintenance employees, and shalltherefore exclude them.' COLONIAL SUGARS COMPANY425N. River pump men and water-purification plant employeesThere are 4 river pump men and 4 water-purification plant em-ployees, each paid an hourly rate of 35 cents.The Company con-tends that the water plant is an entirely separate operation from therefinery, and that employees in the water plant should be excludedfor that reason.The water plant is located across the street fromthe refinery office, 75 percent of its production is used by the re-finery, and its employees are hired and paid by the Company.Onthe other hand, it is the sole source of water supply for the com-munities,in the neighborhood, has to be kept operating whether or notthe refinery operates, and is under the partial direction of the StateBoard of Health.We find that the water-plant employees are notproperly a part of a unit consisting of the refinery's production andmaintenance employees, and shall therefore exclude them.We find tFiat all production and maintenance employees of theCompany, including weighers in the wash plant, liquor runners inthe char house, defecator- men in the defecator house, sugar boilerson the pan floor, drum men in the granulators, production clerks inthe packing department, the bag clerk in the packing department,checkers in the shipping department, clerks in the materials and sup-plies storeroom, and dynamo operators in the electrical department,'but excluding employees listed as foremen and assistant foremen onthe Company's "Classification of Employees," deputies, deputizedwatchmen, assistant chemists, bench chemists, yardmen working asdomestics, employees of the Company store, employees who workexclusively in connection with the swimming pool,of the Company,sack sewers who are temporarily employed by the Company, extraraw-sugar 'stackers, the warehouseman in the shipping department,the checker in the river-loading department, shift checkers in theshipping department, house engineers in the engineering department-process, river pump men, and water purification plant employees,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the Company thefull benefit of their right to self-organization and to collective bar-,gaining, and otherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by, secret ballot.The Company requested that an election should not take place'before April 1, 1942, because the present national emergency makesgThere was some dispute between the parties, early in the hearing, as to whetherdynamo operators in the electrical department should be included or excluded.They laterstipulated,and we hereby find, that they should be, included. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDthe future prospects of the sugar industry uncertain, and becauseby April 1942 the industry may have adjusted itself to whatevernew conditions may prevail.The Union contended that an electionshould be held as soon as possible, since the refinery is admittedlyoperating in a normal way at the present time.The Company con-tended that the pay roll-to be used in determining eligibility to votein the election should be one dated not earlier than April 1, 1942,while the Union desired a pay roll dated during February 1942.Under the circumstances, we see no reason for departing from ourcustomary procedure. "We shall direct that an election be heldwithin thirty (30) days from the date of our Direction of Election,and that the employees eligible to vote in such election shall bethose in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of 'Election,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Colonial Sugars Company, at its Gra-mercy, Louisiana, refinery, within the meaning of Section 2 (6) and,(7) of the National Labor Relations Act.-2.All production and maintenance employees of the Company,including weighers in the wash plant, liquor runners in the charhouse, defecator men in the defecator house, sugar boilers on thepan floor, drum men in the.granulators, production' clerks in thepacking department, the bag clerk in the packing department, checkersin the shipping department, clerks in the materials and suppliesstoreroom, and dynamo operators in the electrical department, butexcluding employees listed as foremen and assistant foremen on theCompany's."Classification of Employees," deputies, deputized watch-men, assistant chemists, bench chemists, yardmen working as domes-tics, employees of the Company store, employees who work exclu-'sively in connection with the swimming pool of the Company, sacksewers who are temporarily, employed by the Company, extra rawsugar stackers, the warehouseman in the shipping department, thechecker in the river-loading department, shift checkers in the ship-ping department, house engineers in the engineering department-process, river pump men, and water-purification plant employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct. COLONIAL SUGARS COMPANY427DIRECTION OF ELECTIONBy virtue of,and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8,-of National Labor'Relations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Colonial Sugars Company, at its Gramercy, Louisiana, refinery,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this DirectionofElection, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article, III,Section 9, of said Rules and Regulations, among all production andmaintenance employees of the Company who were employed duringthe pay-roll period immediately preceding the date of this Direction,including weighers in the wash plant, liquor runners in the charhouse, defecator men in the defecator house, sugar 'boilers on thepan floor, drum men in the granulators, production clerks in thepacking department, the bag clerk in the packing department, checkersin the shipping department, clerks in the materials and suppliesstoreroom, dynamo operators in the electrical department, and em-ployees who did'not work during such pay-roll period because they.were ill or on vacation or in the active military service or training ofthe United States, or temporarily laid off, but excluding employeeslisted as foremen and assistant foremen on the Company's "Classi-fication of Employees," deputies, deputized watchmen, assistant chem-ists,bench chemists, yardmen working as domestics, employees ofthe Company store, employees who work exclusively in connectionwith the swimming pool of the Company, sack sewers who are tem-porarily employed by the Company, extra raw-sugar stackers, thewarehouseman in the shipping department, the checker in the river-loading department, shift checkers in the shipping department, houseengineers in the engineering department-process, river pump men,water-purification plant employees, and employees who have sincequit or been discharged for cause, to determine whether or notthey desire to be represented by United Sugar Workers, Local In-dustrialUnion, No. 1167, affiliated with Congress of IndustrialOrganizations, for the purposes of collective bargaining.CHAIRMAN MILLIs took no part in the consideration of the aboveDecision and Direction of Election.